UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7862



KENNETH SHANNON,

                                             Petitioner - Appellant,

          versus


DAVID    GARRAGHTY,     Warden,     Greensville
Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1323-AM)


Submitted:   March 25, 2002                 Decided:   April 12, 2002


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Shannon, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kenneth Shannon appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate     of   appealability   and    dismiss    the    appeal   on    the

reasoning of the district court.           Shannon v. Garraghty, No. CA-

1323-AM (E.D. Va. filed Sept. 18, 2001; entered Sept. 19, 2001).

We deny Shannon’s motion to proceed in forma pauperis on appeal.

We   dispense   with   oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                     2